Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character 514 is not mentioned in the written description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 60 and 61 in Figure 4; Reference characters 224, 267, 268 in Figure 16; and Reference 414 in Figure 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tadic et al (US 6,270,001 B1) in view Sasabe et al (JP2007146261 A).
With respect to claim 1, Tadic et al discloses of a heating method (Col. 2, lines 42-57; Figures 1-6), comprising: positioning at least one bearing element 5 in a bearing ring 3-4 such that a braze material 21, 22 is adjacent to the at least one bearing element 5 and the bearing ring 3-4 (Col. 3, line 66 thru Col. 4, line 5; Col. 4, lines 22-57; Figures 1-8); passing a current through an inductor to generate a magnetic field from the inductor (i.e. It is inherit to an inductor that when current flows through the inductor a magnetic field is generated; Col. 4, lines 22-57; Figures 1-8); exposing at least a portion of the bearing ring 3-4 to the magnetic field generated from the inductor (Col. 4, lines 22-57; Figures 1-8).
 Tabic et al is silent regarding rotating the bearing ring relative to the inductor.
Sasabe et al discloses rotating the bearing ring W1, W2 relative to the inductor 52, 52a (Para. 0019; Figures 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the induction heating system with heating coil as taught by Tabic et al by incorporating the addition of a turntable as taught by Sasabe et al, thereby providing uniform heating of each ring-shaped workpiece and the entire ring shaped product.  

With respect to claim 2, Tabic et al, as applied by claim 1, does disclose of exerting a force (i.e. a force of the pulley 14 via blazed 21 retains the balls or bearing elements 5 via cage 6, inner race 3 and outer race 5; Figure 3) against a surface of the at least one bearing element 5 (Col. 4, lines 6-21 and 33-54; Figures 1-6). 
 
With respect to claim 3, Tabic et al, as applied by claim 1, does disclose that the force (i.e. a force fastens of the pully 14 to outer race 4 to the brazed beads 22) is directed toward the bearing ring 3-4 (Col. 3, lines 50-59; Col. 4, lines 22-31; Figures 1-6).  

With respect to claim 4, Tabic et al, as applied by claim 1, does discloses exposing at least a portion of the bearing ring 3-4 to the magnetic field generated from the inductor (i.e. It is inherit to an inductor that when current flows through the inductor a magnetic field is generated to heat a metal object; Col. 2, lines 58-62; Col. 4, lines 22-57; Figures 1-8) comprises melting a braze material 21, 22 (Col. 4, lines 6-21 and 33-54; Figures 1-6).
  
With respect to claim 5, Tadic et al, as applied by claim 1, does not explicit discloses exposing at least a portion of the bearing ring to the magnetic field generated from the inductor comprises positioning the bearing ring such that the inductor at least partially surrounds the bearing ring. 
 Sasabe et al discloses exposing at least a portion of the bearing ring W1, W2 to the magnetic field generated from the inductor 52, 52a comprises positioning the bearing ring W1, W2 such that the inductor 52, 52a at least partially surrounds the bearing ring W1, W2 (Para. 0019 and 0021-0022; Figures 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the induction heating system with heating coil as taught by Tabic et al by incorporating the addition of the U-shaped heating coil portions as taught by Sasabe et al, thereby providing uniformed heating of ring-shaped workpieces with different shapes, sizes and diameters.  

With respect claim 6, Tadic et al, as applied by claim 1, does not explicitly disclose exposing at least a portion of the bearing ring to the magnetic field generated from the inductor comprises positioning the bearing ring such that the bearing ring at least partially surrounds the inductor. 
 Sasabe et al discloses exposing at least a portion of the bearing ring W1, W2 to the magnetic field generated from the inductor 52, 52a comprises positioning the bearing ring W1, W2 such that the bearing ring 3-4 at least partially surrounds the inductor 52, 52a (Para. 0019 and 0021-0022; Figures 1-8). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the induction heating system with heating coil as taught by Tabic et al by incorporating the addition of the U-shaped heating coil portions as taught by Sasabe et al, thereby providing uniformed heating of ring-shaped workpieces with different shapes, sizes and diameters.  

With respect to claim 7, Tabic et al, as applied to claim 1, does not explicitly disclose passing a current through a second inductor to generate a magnetic field from the second inductor; 384832-9884-8431\1exposing at least a portion of the bearing ring to the magnetic field generated from the second inductor. 
  Sasabe et al discloses passing a current through a second inductor 52, 52a to generate a magnetic field from the second inductor 52, 52a (Para. 0017 and 0022; Figures 1-2); 384832-9884-8431\1exposing at least a portion of the bearing ring W1, W2 to the magnetic field generated from the second inductor 52, 52a (Para. 0022; Figures 1-5) . 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the induction heating system with heating coil as taught by Tabic et al by incorporating the addition of the U-shaped heating coil portions as taught by Sasabe et al, thereby providing uniformed heating of ring-shaped workpieces with different shapes, sizes and diameters.  

Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McPherson (US 4,708,496 A) in view Sexton et al (US 2007/0081749 A1).
With respect to claim 8. A method of induction heating (Abstract; Col. 2, line 65 thru Col. 3, line 9; Figures 1-7 and 9-11), comprising: providing an annular ring 11 (Col. 2, lines 46-53) comprising: a substrate 15 (Col. 2, lines 58-64); an insert material 13 (i.e. preferably tungsten carbide studs having a polycrystalline diamond surface layer) bonded to the substrate 15 (Col. 2, lines 65 thru Col. 3, line 9); a base member 19 (Col. 2, lines 65 thru Col. 3, line 9); providing an inductor proximate to the base member 19 (Col. 2, lines 65 thru Col. 3, line 9); induction heating the base member 19 (Col. 2, lines 65 thru Col. 3, line 9).
  McPherson is silent regarding super abrasive compact; a super abrasive material bonded to the substrate.
Sexton et al discloses a super abrasive compact 52; a super abrasive material 58 bonded to the substrate 56 (Para. 0025-0026; Figures 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the annular ring with inserts coil as taught by McPherson by incorporating super abrasive compact inserts as taught by Sexton et al, thereby providing bearing surfaces that prevents interlocking or damage to one another in response to relative sliding movement between the bearing surfaces.  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McPherson (US 4,708,496 A) in view Sexton et al (US 2007/0081749 A1) as applied to claim 8 above, and further in view of Sasabe et al (JP2007146261 A).
With respect to claim 9, McPherson in view of Sexton et al, as applied by claim 8, does not explicitly discloses rotating the base member.
Sasabe et al discloses rotating the base member W1, W2 (Para. 0019; Figures 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the induction heating as taught by McPherson in view of Sexton et al by incorporating the addition of a turntable as taught by Sasabe et al, thereby providing uniform heating of each ring-shaped workpiece and the entire ring-shaped product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        June 13, 2022
/JOEL M ATTEY/Primary Examiner, Art Unit 3763